Title: To George Washington from Tobias Lear, 17 May 1795
From: Lear, Tobias
To: Washington, George


          
            My dear Sir,
            Baltimore May 17th 1795.
          
          On my reaching this place yestreday, I was invited to a dinner where a large number of the most respectable merchants of the town were collected. While at dinner Genl S. Smith rece[iv]ed a letter from Mr John Purveyance, at Halifax, to which place he was carried in the ship Pomona. After perusal, Genl Smith handed the letter to me, in which I found the following Statement. That the owners of the Cargo of the Pomona must not flatter themselves with a hope of its being released, as, from every circumstance, there appeared the fullest determination to condemn it. And added, that Letters on board the Pomona, from Mr Monroe to Mr Randolph, had been broken open & read in the Courts of Admiralty, notwithstanding Mr Purveyance assured them that they were from Mr Monroe, and to evidence it, produced the seal which was on a passport given to him

by Mr Monroe which was the same as that on the letters—It was however without effect, the Attorney General observing, that if he did not open & peruse them some one else (meaning the governor) would. Mr P. says the letters were No. 7 & 8 and he thinks 9—he did not see their contents; but has no doubt but copies of them have, ’ere this, reached the Secretary of State.
          The letter containing this information was afterwards read aloud at table, and produced a general burst of indignation, which was however followed by as general a voice of approbation of the government which had hitherto kept us out of a war, which, notwithstanding many irritable losses, had produced vast riches to the country—had enabled us to meet a war, if it should be inevitable, with some degree of preparation—and at the same time shew the world that it will not be, on our part, a war of choice.
          Besides the Cargo on board the Pomona, Genl Smith observed that there were in Specie 50,000 Crowns belonging to himself & Co.—30,000 belonging to Mess. Cunningham & Nesbitt of Phila.—and about 25,000 to others—all of which he apprehended would be condemned, owing to the circumstance of a large quantity of Silver being found on board the same Ship in Kegs, marked as paints, & shipp’d by Mesrs Fenwick & Mason, which would induce a beleif that the whole of the specie & silver was French property. He also added some severe observations on Mr Fenwick, to this effect, that he had in his official capacity, covered a great deal of French property, which, being known to the British, led to a conclusion that a great part of the property, especially specie, found on board American Vessels from France was in the same situation.
          The only apology I can offer for this letter is, that the information contained in it, particularly the opening Mr Monroe’s letters, will probably cause a high degree of irritation and be represented in various ways, and having it in my power to give you this early and plain statement of the matter I conceived it would not be unacceptable. I think it likely that General Smith will transmit to Mr Randolph an account of the opening of the letters. With sentiments of the purest respect & most sincere attachment I have the honor to be My dear Sir, your grateful & affectionate friend
          
            Tobias Lear
          
         